 In the Matter of OTTO BERNZ Co.,INC. andINTERNATIONAL ASSOCI-ATION OF MACHINISTS,LODGE #93, AFFILIATED WITH THE A. F.OF L.Case No. R-3147AMENDMENT TO DIRECTION OF ELECTIONNovember 28, 1941On November 14, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Board has been advised by the Regional Director that theintervenor in this proceeding, United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of IndustrialOrganizations, has notified him that it desires to have its namewithdrawn from the ballot.The request is hereby granted.The Board hereby amends the aforesaid Direction of Electionby striking therefrom the words "whether they desire to be repre-sented for the purposes of collective bargaining by International.Association of Machinists, Lodge #93, affiliated with the AmericanFederation of Labor, or by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of IndustrialOrganizations, or by neither," and substituting therefor the words"whether or not they desire to be represented by International Asso-ciation ofMachinists,Lodge #93, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining."MR. GERARD D. RErLLY took no part in the consideration of theabove Amendment to Direction of Election.136 N L R B 92237 N. L. R B, No. 7.33 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Matter of OTTO BERNZ C., INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS, LODGE #93, AFFILIATED WITH THE A. F. OF L.Case No. R-3147SECOND AMENDMENT' TO DIRECTION OF ELECTIONDecember 9, 1941On November 14,041, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' the election to be conducted as early aspossible, but not later than thirty (30) days from the date of theDirection of Election, under the direction and supervision of theRegional Director for the Third Region.On November 28, 1941,the Board issued an Amendment to Direction of Election, grantingthe request of United Electrical, Radio & Machine Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, that itsname be withdrawn from the ballot.''The Board, having been advised by the Regional Director that alonger period within which to hold the election is necessary, herebyfurther amends the Direction of Election by striking therefrom thewords "not later than thirty (30) days from the date of this Direc-tion," and substituting therefor the words "not later than thirty-five(35) days from the date of this Direction."136 N. L R.B. 922.237 N. L. R B, No 7.S7 N. L.R B, No. 7a.